PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION VARIABLE ACCOUNT B Supplement dated October 27, 2016 to Prospectuses dated April 29, 2016 This Supplement should be read in conjunction with the current Prospectus for your Annuity and should be retained for future reference.This Supplement is intended to update certain information in the Prospectus for the variable annuity you own and is not intended to be a prospectus or offer for any other variable annuity that you do not own.Defined terms used herein and not otherwise defined herein shall have the meanings given to them in the Prospectuses and Statements of Additional Information. We are issuing this Supplement to reflect changes to the AST Lord Abbett Core Fixed Income Portfolio of Advanced Series Trust.Please check your Annuity Prospectus to determine which of the following changes affect the Annuity that you own.If you would like another copy of the current Annuity Prospectus, please call us at 1-888-PRU-2888. AST Lord Abbett Core Fixed Income Portfolio Changes to the AST Lord Abbett Core Fixed Income Portfolio, effective November 1, 2016, are reflected in the table below. The table captioned “Underlying Mutual Fund Portfolio Annual Expenses” in the “Summary of Contract Fees and Charges” section of the Prospectus is revised as follows: UNDERLYING MUTUAL FUND PORTFOLIO ANNUAL EXPENSES (as a percentage of the average net assets of the underlying Portfolios) FUNDS Management Fees Other Expenses Distribution (12b-1) Fees Dividend Expenseon Short Sales BrokerFees andExpenses on Short Sales Acquired Portfolio Fees & Expenses Total Annual Portfolio Operating Expenses Fee Waiver orExpense Reimbursement NetAnnual Fund Operating Expenses AST Lord Abbett Core Fixed Income Portfolio 0.48% 0.02% 0.25% 0.00% 0.00% 0.00% 0.75% 0.00% 0.75% THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE GENPRODSUP6
